Citation Nr: 1706707	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-31 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for gastroesophageal reflux (GERD) with abdominal disturbance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1990 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The matter is remanded for the Veteran to be afforded a VA examination.  On remand, relevant VA and/or private medical records, if any, that have not been associated with the electronic file must be obtained.

The Veteran underwent a VA esophagus and hiatal hernia examination in connection with his claim for an increased disability evaluation for his service-connected GERD in June 2010.  In his October 2012 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran stated that the VA examiner did not consider his complaints of nausea, vomiting, diarrhea.  The Veteran further stated that the examiner did not ask him if he had any shoulder pain.  Moreover, he has not been afforded a VA examination since that time.  Thus, a remand is necessary to afford the Veteran a contemporaneous VA examination so that the evaluation of his claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Veteran submitted private medical records from an emergency room visit in November 2015 in which he sought treatment for abdominal pain, diarrhea, nausea and vomiting.  The Veteran was advised to follow up with his primary care physician.  A review of the electronic file reveals no attempts have been made to obtain updated private medical records relating to his service-connected GERD.  On remand, the RO should update the Veteran's claims file with any outstanding, relevant VA treatment records.  The Veteran should also be provided with an opportunity to submit any additional lay evidence and/or private medical records addressing the current nature and severity of his GERD symptoms.
Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to the current nature and severity of his GERD.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of, and/or were contemporaneously informed of the extent and severity of any symptoms associated with his GERD.  He should be provided the appropriate amount of time to submit this lay evidence.

4.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his GERD.  The electronic file must be reviewed by the examiner in conjunction with the examination.

All appropriate testing should be conducted, and all findings set forth in a legible report.

5.  Then, readjudicate the appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

